UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1041



JIMMY JACKSON LITTLE,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-04-406-1)


Submitted:   March 31, 2006                 Decided:   April 28, 2006


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmy Jackson Little, Appellant Pro Se. Laurie Allyn Snyder,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jimmy Jackson Little appeals the district court’s order

dismissing his challenge to the Internal Revenue Service’s intent

to levy against his property to collect penalties for filing

frivolous income tax returns pursuant to 26 U.S.C. § 6702 (2000).

We   have   reviewed   the   record   and   find    no     reversible   error.

Accordingly, we grant leave to proceed in forma pauperis and affirm

for the reasons stated by the district court.            See Little v. United

States, No. CA-04-406-1 (M.D.N.C. Nov. 5, 2005).             We dispense with

oral   argument   because    the   facts    and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -